—Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered January 10, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 18 years to life, 8 years to life, and 8 years to life, respectively, unanimously affirmed.
The court properly permitted the arresting officer to testify about a witness’s excited utterance (see, People v Caviness, 38 NY2d 227), because the witness was clearly under the stress of nervous excitement from a startling event. Defendant’s challenges to the reliability of the officer’s account of the excited utterance are matters affecting its weight and not its admissibility.
Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice.
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining arguments, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.